Citation Nr: 0010858	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  92-12 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of injury of the left shoulder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973.

Service connection was granted for the left shoulder disorder 
by a June 1974 rating decision.  A 10 percent disability 
rating was assigned, effective July 27, 1973.  This rating 
was increased to 20 percent, effective May 28, 1974, by a 
February 1975 rating decision.  A September 1976 rating 
decision reduced the rating back to 10 percent, effective 
December 1, 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran provided testimony at a personal hearing before 
the RO in October 1991, a transcript of which is of record.

This matter was previously before the Board in May 1993, June 
1997, and September 1999, when it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  As a preliminary matter, 
the Board finds that the RO has substantially complied with 
the directives of both remands.  Medical records were 
obtained or requested in accord with the remand instructions, 
and the veteran was accorded a VA examination to evaluate the 
current severity of his left shoulder.  Accordingly, a new 
remand is not required to comply with the holding of Stegall 
v. West, 11 Vet. App. 268 (1998).

When this case was previously before the Board, it included 
the claims of entitlement to service connection for plantar 
warts of the right foot and residuals of pneumonia; whether 
new and material evidence had been presented to reopen the 
claims of entitlement to service connection for hepatitis and 
lumbosacral strain; and entitlement to a disability rating in 
excess of 10 percent for plantar wart of the left foot.  In 
September 1999, the Board denied an increased rating for 
plantar wart of the left foot; denied service connection for 
residuals of pneumonia; and reopened and denied the hepatitis 
and lumbosacral strain claims.  In regard to the plantar 
warts of the right foot, the Board found the claim to be well 
grounded, and remanded it for additional development.  
Thereafter, the RO granted service connection for plantar 
wart of the right foot by a December 1999 rating decision.  
Additionally, the RO granted a separate rating for a tender 
scar due to left shoulder surgery.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 
1997).


FINDINGS OF FACT

1.  The medical evidence on file tends to show that the 
veteran's left shoulder pain results in limitation of motion 
of the arm to shoulder level.

2.  The medical evidence on file contains no objective 
evidence that the veteran's left shoulder disorder is 
manifested by ankylosis; fibrous union of the humerus; 
nonunion (false flail joint) of the humerus; or loss of head 
(flail shoulder) of the humerus.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
residuals of a left shoulder injury are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran's upper extremities were clinically 
evaluated as normal on his July 1970 enlistment examination.  
At the same time, the veteran reported that he had never 
experienced painful or "trick" shoulder or elbow.  No 
discharge examination is on file.  However, it is noted that 
at the time of his discharge, the veteran related on a Report 
of Medical History that he had experienced painful or 
"trick" shoulder or elbow.

In a May 1974 rating decision, it was noted that the veteran 
reported he had injured his left shoulder when he fell out of 
a truck in June 1973.  However, it was also noted that the 
last available entry in the service medical records was in 
April 1973, and that the discharge examination was missing.  
Further, shoulder disability was noted by the veteran on his 
service discharge medical history.  Consequently, a decision 
on the veteran's claim of service connection for the left 
shoulder disorder was deferred to enable the veteran to 
furnish further details on incurrence of the disability and 
treatment thereof.

Service connection was subsequently granted for the left 
shoulder disorder by a June 1974 rating decision.  It was 
noted that a certified statement submitted in combination 
with other evidence of record satisfactorily established 
service incurrence of left shoulder separation from being 
thrown from a truck.  It was further noted that X-rays from a 
recent VA examination showed widening of acromioclavicular 
joint and calcification within ligament about the inferior 
aspect of the AC joint, and that the examiner found slight 
tenderness and slight restriction of motion of the left 
shoulder.  A 10 percent disability rating was assigned, 
effective July 27, 1973.  

The medical evidence on file shows that X-rays of the 
veteran's left shoulder revealed effusion of a fracture 
segment of the distal clavicle.  The veteran underwent 
excision of the distal left clavicle in April 1975.  
Postoperatively, his course was uncomplicated.  He was 
treated postoperatively for a short period of time with a 
sling, and then was instructed in exercises for development 
of range of motion in his shoulder and for muscle 
development.

The rating for the veteran's left shoulder was increased to 
20 percent, effective May 28, 1974, by a February 1975 rating 
decision.  A September 1976 rating decision reduced the 
rating back to 10 percent, effective December 1, 1976.  This 
evaluation was confirmed by subsequent rating decisions in 
October 1979 and September 1980.

The veteran's current claim of entitlement to a disability 
rating in excess of 10 percent for his left shoulder disorder 
was received in March 1990.

Various VA medical records are on file which cover a period 
from February 1988 to August 1992.  Among other things, these 
records show treatment for left shoulder pain on various 
occasions.  X-rays were obtained of both shoulders in April 
1990 which revealed that the lateral end of the left clavicle 
was absent.  Overall impression was lateral end of left 
clavicle absent, surgery or bony disease.  Subsequent X-rays 
were taken in June 1990.  It was noted that these X-rays were 
obtained in internal and external rotation, as well as with 
weights bilaterally.  These studies showed an old surgical 
resection of the distal quarter of the left clavicle and 
acromion.  Several well corticated osseous densities were 
projected just lateral to the most lateral extent of the 
clavicle.  No fracture was identified.  Further, the left 
humerus was located.  The right shoulder was negative.  
Overall impression was past surgical changes as noted above.

In the August 1990 rating decision, the RO, among other 
things, confirmed and continued the 10 percent disability 
rating for the veteran's left shoulder disorder.  The veteran 
appealed this decision to the Board.

At a June 1991 VA examination, the veteran reported that he 
experienced pain with use of the left upper extremity in the 
elevation function.  He further reported that he was unable 
to do construction work as a result of his left shoulder 
disorder.  On examination, the veteran was found to have full 
range of motion of the left upper extremity with crepitus of 
the left acromioclavicular joint.  X-rays taken of the left 
shoulder at that time revealed a slight acromioclavicular 
separation.  Also, a small osseous fragment was seen adjacent 
to the distal end of the clavicle.  It was stated that this 
suggested the injury was old.  The shoulder girdle was 
otherwise normal.

At his October 1991 personal hearing the veteran testified 
that he was predominantly right handed, even though he was 
fairly ambidextrous.  He testified that he could not lift 
more than 30 pounds with his left arm.  Also, he could not 
really swing at anything with his left arm.  The veteran 
testified that he never tested how long he could hold 30 
pounds with his left arm.  However, he related an incident 
where he was carrying a 14 pound block, and that he had to 
drop the block after going about 50 yards because his hand 
had gone numb.  Further, he testified that his shoulder was 
always falling down/pulling out.  He testified that heavy 
lifting caused problems with his left shoulder.  As a result, 
he was limited in his ability to keep employment in certain 
fields.  Moreover, he was limited in other activities.  For 
example, he had pain in his shoulder after playing 9 holes of 
golf; he could not go bowling; and he could not do push-ups.  
He specifically stated that he could not push or pull "worth 
a diddley."  The veteran testified that he received 
treatment for his left shoulder at the VA, which included 
medication that kept his swelling down.  He testified that 
the doctors at the VA informed him that X-rays showed more 
separation when he held weights.  He also testified that cold 
weather made his shoulder so stiff that he could hardly move 
it at all.

A new VA examination was accorded to the veteran in March 
1998.  The examiner noted that the veteran's C-file was 
available for review.  It was also noted that the veteran was 
right handed.  At this examination, the veteran summarized 
his history of left shoulder problems, as well as his current 
symptomatology.  He reported that after the surgery where the 
distal end of the left clavicle was removed, the chronic pain 
abated.  Notwithstanding the foregoing, he could not lift 
weights with his shoulder because it was painful, and it 
would pop and crack.  He stated that he experienced shooting 
pains if he tried to lift anything heavy.  Further, while the 
chronic pains were gone, damp weather caused some discomfort.  
Cold weather also worsened his shoulder.  The veteran also 
stated that he could not dig ditches or chop wood for very 
long, and he reported that he could do it for maybe 30 
minutes total.  

On examination of the extremities, the examiner found that 
the veteran had no distal edema, hemosiderin deposits, 
varicose veins, pallor, cyanosis, or clubbing.  Radial and 
posterior tibial pulses were 2+ and equal, bilaterally.  
Grips were 5/5 bilaterally.  Range of motion testing revealed 
that all joints were within normal ranges of motion and 
without complaints of pain.  The examiner noted that from the 
cervical region to the anterior-posterior (AP) joint to the 
left, it measured 24 cm.  The right measured 23 cm.  The 
veteran had no onychomycosis.  Further, there was no gross 
asymmetry to the upper extremities.  The examiner found that 
these had good range of motion.  Additionally, under 
"Objective Data," the examiner noted that the left shoulder 
showed old fracture of the distal end of the left clavicle 
with acromioclavicular separation and small osseous fragments 
in the acromioclavicular ligament.

When the case was before the Board in September 1999, it was 
determined that the March 1998 VA examination was inadequate 
pursuant to the guidelines of DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The Board noted, in part, that pursuant to 
DeLuca a VA examination report must provide detailed 
information - not only with regard to any functional loss, 
but any limitation of function due to pain, weakness, 
fatigability, and incoordination, pain on use and movement of 
the joint affected during flare-ups - in order to permit an 
equitable evaluation of the veteran's claim.  Accordingly, 
the Board remanded the veteran's claim for the RO to obtain 
additional medical records regarding the veteran's left 
shoulder, and to schedule the veteran for a new examination 
to evaluate the current nature and severity of the left 
shoulder disorder.

Following the Board's remand, the RO sent a development 
letter to the veteran later in September 1999, requesting 
that he identify any non-VA health care received for his left 
shoulder.  No response appears on file from the veteran 
regarding this request.

Additional VA medical records were obtained that covered the 
period from March to July 1998.  These records primarily 
concern medical conditions other than the veteran's left 
shoulder disorder.  However, these records do note that X-
rays taken of the left shoulder in March 1998 revealed an old 
fracture of the distal end of the left clavicle with some 
acromioclavicular separation and small osseous fragments in 
the acromioclavicular ligament.  No recent abnormalities were 
noted. Overall impression was old fracture as described.

The veteran underwent a VA medical examination in December 
1999.  At this examination, the veteran reported, in part, 
that he injured his left shoulder when he fell from a vehicle 
during service.  He was reportedly told that the shoulder was 
dislocated, and he was treated with a sling.  One year after 
discharge, he had an excision of the distal clavicle.  It was 
noted at the time of the examination that he was unable to 
lift beyond 30 pounds.  Further, he experienced a flare-up of 
pain with lifting or when he slept on his shoulder.  He also 
experienced a flare-up of pain in cold weather.  

Examination of the left shoulder revealed a scar over the 
distal clavicle.  Range of motion of the left shoulder was as 
follows:  forward elevation to 120 degrees, with normal being 
180 degrees.  The examiner noted that there was pain with the 
terminal 20 degrees of elevation.  Abduction was to 100 
degrees.  It was noted that there was pain with the terminal 
15 degrees of "adduction."  Normal was noted to be 180 
degrees.  External and internal rotation was to 80 degrees, 
with normal being 90 degrees.  The examiner noted that there 
was pain with the terminal 10 degrees of rotation.  Also, 
there was crepitus with all motions of the shoulder.  
Further, pain was experienced in the shoulder with each 
motion against resistance.  Based on the foregoing, the 
examiner's diagnostic impressions included status-post injury 
to the left shoulder.

In a December 1999 Supplemental Statement of the Case, the RO 
confirmed and continued the 10 percent disability rating for 
the veteran's left shoulder.  

In an April 2000 statement, the veteran's representative 
contended that the overall impairment of the left shoulder 
more nearly approximated the criteria for a 20 percent 
rating.  The representative stated that the most recent 
examination showed effective range of forward abduction to 
100 degrees.  Thus, the representative contended that this 
limitation together with the remaining motion in the other 
motion ranges warranted the assignment of a rating in excess 
of 10 percent.  

The Board notes that various other medical records are on 
file concerning the veteran's other physical disabilities, 
including those conditions noted in the Introduction.  These 
records contain no pertinent findings regarding the veteran's 
left shoulder.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of use-
fulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognized 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under the laws administered by VA, disabilities of the 
shoulder and arm are rated under Diagnostic Codes 5200 
through 5203 (1999).  A distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  As noted at the October 1991 hearing and in the 
report of the March 1998 examination, the veteran is right 
handed.  Thus, his left shoulder is his minor upper 
extremity.

Under Diagnostic Code 5200, a 20 percent rating is warranted 
for favorable ankylosis of the scapulohumeral articulation of 
the minor upper extremity.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  Ankylosis of 
the scapulohumeral articulation of the minor upper extremity 
which is intermediate between favorable and unfavorable 
ankylosis warrants a 30 percent evaluation.  A 40 percent 
evaluation requires unfavorable ankylosis.  Ankylosis is 
considered to be unfavorable when abduction is limited to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5200 (1999).

Under Diagnostic Code 5201, a 20 percent rating is warranted 
for limitation of motion of the minor arm when motion is only 
possible to the shoulder level or to midway between the side 
and shoulder level.  A 30 percent rating requires that motion 
be limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (1999).  

The average range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I (1999).

Under Diagnostic Code 5202, a 20 percent rating is warranted 
for malunion of the humerus of the minor upper extremity with 
either moderate or marked deformity.  A 20 percent rating is 
also warranted for frequent or infrequent episodes of 
dislocation of the scapulohumeral joint of the minor upper 
extremity with guarding of movement only at the shoulder 
level or with guarding of all arm movements.  A 40 percent 
rating is warranted for fibrous union of the humerus.  A 50 
percent rating requires nonunion of the humerus (a false, 
flail joint).  An 70 percent rating is assigned when there is 
loss of head of the humerus (flail shoulder).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (1999).

Under Diagnostic Code 5203, malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 10 
percent evaluation.  A 20 percent rating requires nonunion 
with loose movement or dislocation.  These disabilities may 
also be rated on the basis of impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203 
(1999)

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In general, a veteran's claim of increasing 
severity of a service-connected disability establishes a 
well-grounded claim for an increased evaluation.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Board 
finds that the veteran's claim for an increased evaluation 
for his left shoulder disorder is well-grounded.  Because the 
claim is well grounded, VA has a duty to assist the veteran 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  Here, VA has accorded the veteran several 
examinations in relation to this claim, and obtained medical 
records pertaining to the treatment he has received for his 
left shoulder problems.  There does not appear to be any 
pertinent medical evidence that is not of record or requested 
by the RO.  Thus, the Board finds that VA has fulfilled its 
duty to assist the veteran in developing the facts pertinent 
to this claim.  No further assistance to the veteran is 
required to comply with the duty to assist.

Initially, the Board notes that a review of the medical 
records does not show that the veteran has ever been 
diagnosed with ankylosis of the left shoulder.  Accordingly, 
the provisions of Diagnostic Code 5200 are not applicable in 
the instant case.

The Board notes that the June 1991 VA examiner found the 
veteran to have full range of motion of the left upper 
extremity.  Similarly, the March 1998 VA examiner found that 
all joints were within normal ranges of motion and without 
complaints of pain.  However, the December 1999 VA 
examination report showed that the veteran's left shoulder 
exhibited limitation of motion.  Specifically, forward 
elevation was to 120 degrees, with normal being 180 degrees; 
abduction was to 100 degrees, with normal being 180 degrees; 
internal and external rotation was to 80 degrees, with normal 
being to 90 degrees.  Moreover, this report shows that the 
veteran had greater limitation of motion based upon his 
complaints of left shoulder pain.  Further, both the June 
1991 and December 1999 VA examiners noted that the veteran 
had crepitus on movement of the left shoulder.  Taking into 
consideration the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.45, and giving the benefit of the doubt to the veteran, the 
Board is of the opinion that the medical evidence on file 
tends to show that the veteran's left shoulder pain results 
in limitation of motion of the arm to shoulder level.  
Accordingly, the Board concludes that the veteran more nearly 
approximates the criteria for the next higher rating of 20 
percent under Diagnostic Code 5201.  See 38 C.F.R. §§ 4.3, 
4.7.  As the benefit of the doubt doctrine was necessary for 
the veteran to be entitled to the next higher rating under 
this Code, then it is axiomatic that he does not meet the 
criteria for a disability rating in excess of 20 percent 
under this Code.

The Board must now determine whether the veteran is entitled 
to a disability rating in excess of 20 percent under the 
other potentially applicable Diagnostic Codes.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

A review of the medical evidence on file does not show that 
the veteran's left shoulder disorder is manifest by fibrous 
union of the humerus; nonunion (false flail joint) of the 
humerus; or loss of head (flail shoulder) of the humerus.  
For example, no such finding was made on the X-ray reports on 
file regarding the left shoulder.  Additionally, no such 
findings were made at the VA examinations conducted in June 
1991, March 1998, or December 1999.  Therefore, the Board 
finds that the veteran does not meet or nearly approximate 
the criteria for a disability rating in excess of 20 percent 
under Diagnostic Code 5202.

Diagnostic Code 5203 does not provide for a disability rating 
in excess of 20 percent for impairment of the minor upper 
extremity.  

For the reasons stated above, the Board concludes that the 
veteran is entitled to an increased rating of no more than 20 
percent for his left shoulder disorder.  The Board notes that 
it making this determination it has taken into consideration 
the requirements of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as 
shown by the analysis under Diagnostic Code 5201.  These 
regulations are applicable in the instant case because the 
veteran has reported that his left shoulder disorder is 
manifest by pain and resulting functional impairment.  
However, the record does not contain objective medical 
evidence by which it can be factually ascertained that there 
is or would be any functional impairment attributable to the 
veteran's left shoulder pain which would warrant a schedular 
rating in excess of 20 percent under any of the potentially 
applicable Diagnostic Codes.  Therefore, the factors to be 
considered pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not provide any basis for a rating in excess of 20 percent in 
the instant case.

In September 1998, General Counsel for VA issued VAOPGCPREC 
12-98.  In this opinion, General Counsel held that when new 
and material evidence is submitted within the appeal period 
or prior to an appellate decision with regard to a claim for 
increased rating, the effective date for any increased rating 
is the date on which the facts establish the increase in 
disability occurred or the date of the original claim for 
increase, whichever is later.  However, if the facts 
establish that a veteran's disability increased within one 
year prior to receipt by VA of the original claim for 
increased rating, the effective date of the increase is the 
date on which the increase in disability occurred.  The 
assignment of the effective date for the grant of the 20 
percent rating for the veteran's left shoulder disability is 
a new and previously undecided issue which must first be 
addressed by the RO.  See Grantham and Barrera, both supra.


ORDER

Entitlement to a disability rating of 20 percent for 
residuals of injury of the left shoulder is granted, subject 
to the law and regulations applicable to the payment of 
monetary benefits.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 
- 13 -


- 1 -


